DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Taljaard for a “remotely activated vehicle anti-theft device” filed March 01, 2019 has been examined.  

This application claims foreign priority based on the application 2016/06093 filed September 2, 2016 and on the application 2016/06693 filed September 28, 2016 in South Africa.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 This application claims priority to a PCT/IB 2016/057538, which is filed on December 12, 2016.

Claims 1-22 are pending.

Claim Objections

Claims 2-19 are objected to because of the following informalities: “an anti-theft device” should be “the anti-theft device”.  An appropriate correction is required.
Claim 22 is objected to because of the following informalities: “a method” should be “the method”.  An appropriate correction is required.
8 is objected to because of the following informalities:  the acronym “GPS” is not defined by the claim.  An appropriate correction is required.

Claims 11 and 13 are objected to because of the following informalities:  the acronym “GSM” is not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 14, 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Albanes (US# 5,714,807) in view of Banks et al. (US# 5,828,297) in view of Takahashi et al. (US# 7,161,467) and in view of Catalano (Pub. No. US 2004/0107028).
 
Regarding claim 1, Albanes discloses an anti-theft device for a vehicle which includes a power plant and a drivetrain (anti-theft device of figure 1; col. 4, ln 23-35- "Referring now to the figures of the drawings in detail and first, particularly, to FIG. 1 thereof, there is seen a first embodiment of an anti-theft device for locking a transmission of a vehicle with an automatic transmission. The anti-theft device includes an electronic module 30 with an antenna 31. The antenna 31 receives signals, a lock signal or an unlock signal, from a transmitter 10. A positive terminal on a battery 20 is connected to a positive terminal of the electronic module 30. A ground terminal of the electronic module 30 and a ground terminal on the battery 20 are connected to ground. The electronic module 30 has a lock terminal for sending a lock signal and an unlock terminal for sending an unlock signal.), the power plant being drivingly connected to the drivetrain in order to propel the vehicle (engine and drivetrain are inherent features in modern and are not shown), the anti-theft device having an unlocked state and a locked state (antitheft device with locked/unlocked state; col. 4, ln 23-35- "Referring now to the figures of the drawings in detail and first, particularly, to FIG. 1 thereof, there is seen a first embodiment of an anti-theft device for locking a transmission of a vehicle with an automatic transmission. The anti-
the anti-theft device including:
a locking member which is mounted adjacent to the drivetrain, downstream of the power plant, and which is movable relative to the drivetrain between an open position, in which the anti-theft device is in its unlocked state, and in which a driveshaft or transmission of the drivetrain is permitted to rotate freely (locking element 90; col. 5, ln 46-53- "The mechanical mechanism also includes a pivotal lock element 90 which pivots on a pivot pin 120 connected to the housing 110. The pivot pin 120 is disposed transversely to the lock element 90. One end 91 of the lock element 90 has a bore formed therein. The other end of the pin 80 is fixedly disposed in the bore of the lock element 90. The pin 80, the lock element 90 and the pivot pin 120 may be viewed as a pivotal locking device"; col. 6, ln 1-8- "The mechanical mechanism for locking a transmission or a clutch also includes an operative connection 100, which in the preferred embodiments is either a cable or rod, a fraction of which is illustrated in FIGS. 3 and 4. One end of the cable 100 is a notched end 101.  In the preferred embodiment the notch is formed cylindrically around the end 101 of the cable 100. Additionally, a steel jacket cable is preferred if a cable is used as the operative connection 100"; col. 6, ln 9-16- "If the lock element 90 is in the unlocked position, the cable or rod 100 moves or slides freely in the channel 111. On the other hand, if the lock element 90 is in the locked position, the lock element 90 prevents the notched end 101 of the cable or rod 100 from sliding to an end 112 of the channel 111 by engaging in the notched end 101 of the cable. In other words the cable or rod 90 cannot completely withdraw from the housing 110"; col. 6, ln 17- 24- "As illustrated in FIG. 5, the other end 102 of the cable or rod 100 is connected to a gear lever 71 of an automatic and
an engaged or locked position in which the locking member prevents displacement of the driveshaft or transmission by locking it in position thus immobilizing the vehicle (lock transmission; col. 6, ln 9-16- "On the other hand, if the lock element 90 is in the locked position, the lock element 90 prevents the notched end 101 of the cable or rod 100 from sliding to an end 112 of the channel 111 by engaging in the notched end 101 of the cable.  In other words the cable or rod 90 cannot completely withdraw from the housing 110"; col. 6, ln 25- 40- " To activate the anti-theft device, on the other hand, according to the first embodiment of the invention, the operator first places the vehicle in park. Placing the vehicle in park places the gear lever 71 in a defined position in which the notched end 101 of the cable or rod 100 is disposed within the channel 111 of the housing 110 adjacent the lock element 90. Then the operator presses the lock button on the transmitter 10 to transmit a lock signal. As described above, transmission of a lock signal causes the lock element 90 to pivot to the locked position. As a result, the lock element 90 engages the notched end 101 of the cable 100, preventing the gear lever 71 from pivoting out of the parked position despite any attempts by an operator to change gears from inside the vehicle. A thief, therefore, may break into the vehicle and even start the gear motor, but the thief would not be able to drive the vehicle away from the scene.”);
an actuator which is configured to displace the locking member from one of its open or locked positions to the other (gear motor 60 include actuator; col. 5, ln 12-21- " The gear motor 60 illustrated in FIG. 1 is a push-pull gear motor. The gear motor 60 is also connected to 
an electronic control unit which is communicatively linked to the actuator in order to control actuation of the actuator (electronic module 30; col. 4, ln 36-44- "  FIG. 1 also illustrates a lock relay 40 with a contact spring 41, a coil 42 and a contact 43 for transmitting a lock signal to a gear motor 60. The coil 42 is connected to the output terminal of the electronic module 30 for sending a lock signal. The coil 42 is connected to a positive potential and the contact 43 is connected to ground in the preferred embodiment. However, the coil 42 could alternatively be connected to ground if the contact 43 is connected to a positive potential. The contact spring 41 is connected to a terminal of the gear motor 60. If the relay 40 is activated by a lock signal from the electronic module 30, the contact spring 41 contacts the contact 43 and transmits the lock signal to the gear motor 60.");
at least one wireless communication module which is communicatively linked to the electronic control unit and is configured wirelessly to receive signals from the remote control devices and is configured to convey the signals received from the remote control devices to the electronic control unit (wireless communication module with antenna 31 is part of electronic module 30 for receiving signals from transmitter 10 as shown in figures 1-2; col. 4, ln 23-35- " The anti-theft device includes an electronic module 30 with an antenna 31. The antenna 31 receives signals, a lock signal or an unlock signal, from a transmitter 10. A positive terminal on a battery 20 is connected to a positive terminal of the electronic module 30. A ground terminal of the electronic module 30 and a ground terminal on the battery 20 are connected to ground. The electronic module 30 has a lock terminal for sending a lock signal and an unlock terminal for sending an unlock signal.");
a first remote control device configured wirelessly to transmit lock/unlock signals to the wireless communication module (transmitter 10; col. 4, ln 36-44-".  In the preferred embodiment the transmitter is a hand-held transmitter with two buttons, one for sending a lock signal, the other for sending an unlock signal."); 
wherein, when the anti-theft device is not in its priority locked state, the electronic control unit is configured in response to receipt of a lock/unlock signal from the first remote control device to actuate the actuator in order to change the position of the locking member from one of its locked or open positions to the other, provided that the vehicle is not in motion or is moving at a rate which is below a predetermined threshold value (when vehicle is in park, not moving, the vehicle is locked when received a lock signal from the transmitter; col. 6, ln 25- 40- "  To activate the anti-theft device, on the other hand, according to the first embodiment of the invention, the operator first places the vehicle in park. Placing the 
through use of the first remote control, pressing of the button to move the locking member from one of its positions to the other as recited in the claim 1. The claim 1 does not limit to whether or not by manual or automatic of the gear lever or clutch is required.
However, Albanes does not disclose the electronic control unit also being configured to receive a motion signal indicative of movement of the vehicle; further a second remote control 
In the same field of endeavor of a vehicle anti-theft system, Bank discloses the electronic control unit of the anti-theft system also being configured to receive a motion signal indicative of movement of the vehicle in order to whether disable the vehicle engine or not based on the vehicle speed (computer 12 receive vehicle speed from sensor 18; col. 9, ln 25-44- " Referring now to FIG. 5, algorithm 90 begins at step 92 and at step 94, control computer 12 continually loops back to step 94 until a "lock" command is provided by code interface module 32. Thereafter at step 96, control computer 12 monitors the vehicle speed sensor 18, or alternatively other means for providing a signal indicative of vehicle motion, and proceeds to step 98. At step 98, control computer 12 tests whether the vehicle is stationary or moving, preferably by testing whether the vehicle speed is greater than a predefined vehicle speed threshold. Although any vehicle speed threshold around zero may be used to define vehicle motion, a preferred vehicle speed threshold is zero mph. If, at step 98, the vehicle is stationary, algorithm execution continues at step 100. If, at step 98, the vehicle is moving, algorithm execution continues at step 106 where control computer 12 sends a "could not lock" message to code interface module 32, indicating that control computer 12 remains in the normal mode of engine fueling control, and thereafter continues at step 104 where the algorithm returns to its calling routine"; col. 9, Ln 45- 56-" At step 100, control computer 12 has verified that the vehicle is stationary and proceeds to set a "secure" flag, which corresponds to altering the engine startup 
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes with the teaching of the electronic control unit also being configured to receive a motion signal indicative of movement of the vehicle as disclosed by Banks as this would have provided the advantage for properly disabling the vehicle engine when the vehicle speed is zero or not moving (col. 9, 25-56). 
However, Albanes in view of Banks still does not disclose further a second remote control device, separate from the first remote control device, configured wirelessly to communicate with the wireless communication module; and the anti-theft device having a priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals received from the first remote control device thus negating use of the first remote control device and giving priority to a priority signal received from the second remote control device.
In the same field of endeavor of a vehicle anti-theft system, Takahashi et al. disclose a second remote control device separated from the first remote control device, configured wirelessly to communicate with the wireless communication module of the vehicle in order to remotely control operation of the vehicle (the vehicle-mounted unit 1 includes a controller 2 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to add another remote control device in the system of Albanes in view of Banks with the teaching of the vehicle-mounted device communication controller includes a vehicle-mounted unit for communicating with the plurality of portable units as disclosed by Takahashi et al. as this would have provided the advantage for using the plurality of remote control device to control the operation of the vehicle with an efficiency.
Albanes in view of Banks and Takahashi et al. still does not disclose the anti-theft device having a priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals received from the first remote control device thus negating use of the first remote control device and giving priority to a priority signal received from the second remote control device.
In the same field of endeavor of vehicle anti-theft and anti-jacking system, Catalano discloses the anti-theft device or system having a priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals received from the first remote control device or local inputs by operator thus negating use of the first remote control device and giving priority to a priority signal received from the second remote control device/control center 50 (when the vehicle is in overrided state with switch 70 is off, the vehicle system only responds to signals from remote control centers 50; para [0065]" Referring now to FIGS. 9 and 10, it will be understood that exchanges between vehicle communications apparatus 60 and control center communications apparatus 230 directs ongoing communications between plurality of control centers 50 and surface vehicle local control override, i.e., cutoff means, 70, which alternatively permits or prevents drivers from operating such surface vehicles using conventional local controls 140. Similarly, this exchange of secure communications directs communications between plurality of control centers 50 and plurality of surface vehicle controls 140, thereby triggering remote control thereof. It should be clear that this secure communication means also enables remote activation of fuel cutoff control 1100"; para [0068]- "As hereinbefore described, each of the plurality of control centers 50 uses secure communication apparatus 230 that interacts with similar secure communication apparatus 60 located in situ at plurality of surface vehicles 10. Secure communication means 60 relays the signals generated from this external apparatus to trained operators via control override switch 170, thereby permitting disabling a local surface vehicle's controls cutoff switch 70. It will be appreciated that secure communication means 60 also provides signals, alarms, and videos to alarm and monitor apparatus 175. This alarm and monitor assembly 175 enables operators to monitor conditions on any surface vehicle-selected either randomly or in response to an alarm or to suspicious circumstances").
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes, Banks and Takahashi et al. with the teaching of the anti-theft system having priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals 

Regarding claim 2, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 1, Albanes discloses wherein, when the anti-theft s device is in its locked state or in its priority locked state, the locking member is in its locked or engaged position (locked state of transmission; col. 6, ln 9-16- " On the other hand, if the lock element 90 is in the locked position, the lock element 90 prevents the notched end 101 of the cable or rod 100 from sliding to an end 112 of the channel 111 by engaging in the notched end 101 of the cable.  In other words the cable or rod 90 cannot completely withdraw from the housing 110”).

Regarding claim 3, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 2, Catalano discloses wherein the electronic control unit is configured to change the state of the anti-theft device from either of its unlocked or locked states to its priority locked state in response to receipt of a priority lock signal from the second remote control device (para [0065]- " Referring now to FIGS. 9 and 10, it will be understood that exchanges between vehicle communications apparatus 60 and control center communications apparatus 230 directs ongoing communications between plurality of control centers 50 and surface vehicle local control override, i.e., cutoff means, 70, which alternatively provided that the vehicle is not in motion or is moving at a rate which is below the predetermined threshold value (col. 9, ln 25- 44- " Referring now to FIG. 5, algorithm 90 begins at step 92 and at step 94, control computer 12 continually loops back to step 94 until a "lock" command is provided by code interface module 32. Thereafter at step 96, control computer 12 monitors the vehicle speed sensor 18, or alternatively other means for providing a signal indicative of vehicle motion, and proceeds to step 98. At step 98, control computer 12 tests whether the vehicle is stationary or moving, preferably by testing whether the vehicle speed is greater than a predefined vehicle speed threshold. Although any vehicle speed threshold around zero may be used to define vehicle motion, a preferred vehicle speed threshold is zero mph. If, at step 98, the vehicle is stationary, algorithm execution continues at step 100"; col. 9, ln 45- 56- " At step 100, control computer 12 has verified that the vehicle is stationary and proceeds to set a "secure" flag, which corresponds to altering the engine startup enable and accelerator enable values in the fueling control algorithm to thereby disable the engine from starting, if the engine is not running, or to 

Regarding claim 4, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 1, Catalano discloses wherein the electronic control unit is configured to actuate the actuator in order to move or allow movement of the locking member from its locked position to its open position and hence the anti-theft device to its unlocked state in response to receipt of a priority unlock signal from the second remote control device (unlock priority signal to permits driver to operate vehicle; para [0065]- " Referring now to FIGS. 9 and 10, it will be understood that exchanges between vehicle communications apparatus 60 and control center communications apparatus 230 directs ongoing communications between plurality of control centers 50 and surface vehicle local control override, i.e., cutoff means, 70, which alternatively permits or prevents drivers from operating such surface vehicles using conventional local controls 140").

Regarding claim 5, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 3, Banks discloses a vehicle speed sensor which is coupled to the electronic control unit and is configured to detect a speed at which the vehicle is travelling, when in motion, and to communicate this to the electronic control unit in the form of the motion signal (speed sensor provides motion signal; col. 9, ln 25- 44- "Referring now to FIG. 5, algorithm 90 begins at step 92 and at step 94, control computer 12 continually 
 
Regarding claim 14, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 1, Albanes discloses in which the locking member is separate and distinct from a braking system of the vehicle (locking member 90 is distinct from braking system; col. 6, ln 25- 40- " To activate the anti-theft device, on the other hand, according to the first embodiment of the invention, the operator first places the vehicle in park. Placing the vehicle in park places the gear lever 71 in a defined position in which the notched end 101 of the cable or rod 100 is disposed within the channel 111 of the housing 110 adjacent the lock element 90. Then the operator presses the lock button on the transmitter 10 to transmit a lock signal. As described above, transmission of a lock signal causes the lock element 90 to pivot to the locked position. As a result, the lock element 90 engages the notched end 101 of the cable 

Regarding claim 15, Albanes in view of Banks, Takahashi et al. and Catalano disclose the anti-theft device as claimed in claim 1, Albanes discloses wherein, when in its locked position, the locking member engages the driveshaft or transmission and prevents relative angular displacement of a latter portion of the driveshaft or transmission (lock member engages transmission and prevent relative displacement of transmission; col. 6, ln 25- 40- " To activate the anti-theft device, on the other hand, according to the first embodiment of the invention, the operator first places the vehicle in park. Placing the vehicle in park places the gear lever 71 in a defined position in which the notched end 101 of the cable or rod 100 is disposed within the channel 111 of the housing 110 adjacent the lock element 90. Then the operator presses the lock button on the transmitter 10 to transmit a lock signal. As described above, transmission of a lock signal causes the lock element 90 to pivot to the locked position. As a result, the lock element 90 engages the notched end 101 of the cable 100, preventing the gear lever 71 from pivoting out of the parked position despite any attempts by an operator to change gears from inside the vehicle. A thief, therefore, may break into the vehicle and even start the gear motor, but the thief would not be able to drive the vehicle away from the scene").

Regarding claim 20, Albanes discloses a system for preventing vehicle theft (system of figure 1; col. 4, ln 23-35- " Referring now to the figures of the drawings in detail and first, the system including:
at least one vehicle which includes a power plant and a drivetrain, the power plant being drivingly connected to the drivetrain in order to propel the vehicle (engine and drivetrain are inherent features in modern vehicles and are not shown); an anti-theft device having an unlocked state and a locked state (antitheft device with locked/unlocked state; col. 4, ln 23-35- " Referring now to the figures of the drawings in detail and first, particularly, to FIG. 1 thereof, there is seen a first embodiment of an anti-theft device for locking a transmission of a vehicle with an automatic transmission. The anti-theft device includes an electronic module 30 with an antenna 31. The antenna 31 receives signals, a lock signal or an unlock signal, from a transmitter 10."), the anti-theft device including:
a locking member which is mounted adjacent to the drivetrain, downstream of the power plant, and which is movable relative to the drivetrain between an open position, in which the anti-theft device is in its unlocked state, and in which a driveshaft or transmission of the drivetrain is permitted to rotate freely (locking element 90; col. 5, ln 46-53-" The mechanical mechanism also includes a pivotal lock element 90 which pivots on a pivot pin 120 connected to the housing 110. The pivot pin 120 is disposed transversely to the lock and
an engaged or locked position in which the locking member prevents displacement of the driveshaft or transmission by locking it in position thus immobilizing the vehicle (lock transmission; col. 6, ln 9-16- " On the other hand, if the lock element 90 is in the locked position, the lock element 90 prevents the notched end 101 of the cable or rod 100 from sliding to an end 112 of the channel 111 by engaging in the notched end 101 of the cable.  In other 
an actuator which is configured to displace the locking member from one of its open or locked positions to the other (gear motor 60 include actuator; col. 5, ln 12-21- " The gear motor 60 illustrated in FIG. 1 is a push-pull gear motor. The gear motor 60 is also connected to a positive potential. If the gear motor 60 receives a lock signal a transmission 70 is locked by a mechanical mechanism (illustrated by a dashed line in FIG. 1) which will be further described hereinafter. If the gear motor 60 receives an unlock signal, the transmission 70 is unlocked by the same mechanism, col. 5, ln 54-60- " The housing 110 has a channel 111 formed therein, which penetrates completely through the housing. If the gear motor 60 receives a lock signal from the electronic module 30, the gear motor 60 pulls or retracts as illustrated in FIG. 4. As a result, the lock element 90 pivots to a locked position in such a way that the other end 92 of the lock element 90 is disposed in the channel 111 of the housing 110; col. 5, ln 61-66- " If the gear motor 60 receives an unlock signal from the electronic module 30, the gear motor 60 pushes or 
an electronic control unit which is communicatively linked to the actuator in order to control actuation of the actuator (electronic module 30; col. 4, ln 36-44- "  FIG. 1 also illustrates a lock relay 40 with a contact spring 41, a coil 42 and a contact 43 for transmitting a lock signal to a gear motor 60. The coil 42 is connected to the output terminal of the electronic module 30 for sending a lock signal. The coil 42 is connected to a positive potential and the contact 43 is connected to ground in the preferred embodiment. However, the coil 42 could alternatively be connected to ground if the contact 43 is connected to a positive potential. The contact spring 41 is connected to a terminal of the gear motor 60. If the relay 40 is activated by a lock signal from the electronic module 30, the contact spring 41 contacts the contact 43 and transmits the lock signal to the gear motor 60.");
at least one wireless communication module which is communicatively linked to the electronic control unit (wireless communication module with antenna 31 is part of electronic module 30 for receiving signals from transmitter 10 as shown in figure 1-2; col. 4, ln 23-35- " The anti-theft device includes an electronic module 30 with an antenna 31. The antenna 31 receives signals, a lock signal or an unlock signal, from a transmitter 10. A positive terminal on a battery 20 is connected to a positive terminal of the electronic module 30. A ground terminal of the electronic module 30 and a ground terminal on the battery 20 are connected to ground. The electronic module 30 has a lock terminal for sending a lock signal and an unlock terminal for sending an unlock signal");
a first remote control device configured wirelessly to transmit lock/unlock signals to the wireless communication module (transmitter 10; col. 4, ln 36-44- " In the preferred embodiment the transmitter is a hand-held transmitter with two buttons, one for sending a lock signal, the other for sending an unlock signal”);
wherein, when the anti-theft device is not in its priority locked state, the electronic control unit is configured in response to receipt of a lock/unlock signal from the first remote control device to actuate the actuator in order to change the position of the locking member from one of its locked or open positions to the other, provided that the vehicle is not in motion or is moving at a rate which is below a predetermined threshold value (when vehicle is in park, not moving, the vehicle is locked when received a lock signal from the transmitter; col. 6, ln 25- 40-'  To activate the anti-theft device, on the other hand, according to the first embodiment of the invention, the operator first places the vehicle in park. Placing the vehicle in park places the gear lever 71 in a defined position in which the notched end 101 of the cable or rod 100 is disposed within the channel 111 of the housing 110 adjacent the lock element 90. Then the operator presses the lock button on the transmitter 10 to transmit a lock signal. As described above, transmission of a lock signal causes the lock element 90 to pivot to the locked position. As a result, the lock element 90 engages the notched end 101 of the cable 100, preventing the gear lever 71 from pivoting out of the parked position despite any attempts by an operator to change gears from inside the vehicle. A thief, therefore, may break into the vehicle and even start the gear motor, but the thief would not be able to drive the vehicle away from the scene.''); wherein the wireless communication module is configured to convey the signals received from the remote control devices to the electronic control unit (col. 4, ln 23-35- " The anti-theft device includes an electronic module 30 with an antenna 31. The antenna 31 
However, Albanes does not disclose the electronic control unit also being configured to receive a motion signal indicative of movement of the vehicle; further a second remote control device, separate from the first remote control device, configured wirelessly to communicate with the wireless communication module; and the anti-theft device having a priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals received from the first remote control device thus negating use of the first remote control device and giving priority to a priority signal received from the second remote control device.
In the same field of endeavor of a vehicle anti-theft system, Bank discloses the electronic control unit of the anti-theft system also being configured to receive a motion signal indicative of movement of the vehicle in order to whether disable the vehicle engine or not based on the vehicle speed (computer 12 receive vehicle speed from sensor 18; col. 9, ln 25- 44- " Referring now to FIG. 5, algorithm 90 begins at step 92 and at step 94, control computer 12 continually loops back to step 94 until a "lock" command is provided by code interface module 32. Thereafter at step 96, control computer 12 monitors the vehicle speed sensor 18, or alternatively other means for providing a signal indicative of vehicle motion, and proceeds to step 98. At step 98, control computer 12 tests whether the vehicle is stationary or 
 At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes with the teaching of the electronic control unit also being configured to receive a motion signal indicative of movement of the vehicle as disclosed by Banks as this would have provided the advantage for properly disabling the vehicle engine when the vehicle speed is zero or not moving (col. 9, 25-56).

In the same field of endeavor of a vehicle anti-theft system, Takahashi et al. disclose a second remote control device separated from the first remote control device, configured wirelessly to communicate with the wireless communication module of the vehicle in order to remotely control operation of the vehicle (The vehicle-mounted unit 1 includes a controller 2 which totally controls each part and changes the setting of a search method of a plurality of portable units 13, 14, and 15 described below, a sending/receiving part 3 which includes a sending/receiving antenna 3a and sends search signals and receives response signals, an authentication part 4 which authenticates the portable unit which has established communication, an ID-storage part 5 which updates and stores the latest authentication ID, and a memory 6 in which IDs of the portable units 13, 14, and 15 are registered; col. 6, ln 57-col. 7 ln 3; see Figure 1) in order to improve efficiency operation communication controller in the vehicle.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to add another remote control device in the system of Albanes in view of Banks with the teaching of the vehicle-mounted device communication controller includes a vehicle-mounted unit for communicating with the plurality of portable units 
However, Albanes in view of Banks and Takahashi et al. still does not disclose the anti-theft device having a priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals received from the first remote control device thus negating use of the first remote control device and giving priority to a priority signal received from the second remote control device.
In the same field of endeavor of vehicle anti-theft and anti-jacking system, Catalano discloses the anti-theft device or system having a priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals received from the first remote control device or local inputs by operator thus negating use of the first remote control device and giving priority to a priority signal received from the second remote control device/control center 50 (when the vehicle is in overrided state with switch 70 is off, the vehicle system only responds to signals from remote control centers 50; para [0065]- " Referring now to FIGS. 9 and 10, it will be understood that exchanges between vehicle communications apparatus 60 and control center communications apparatus 230 directs ongoing communications between plurality of control centers 50 and surface vehicle local control override, i.e., cutoff means, 70, which alternatively permits or prevents drivers from operating such surface vehicles using conventional local controls 140. Similarly, this exchange of secure communications directs communications between plurality of control centers 50 and plurality of surface vehicle controls 140, thereby triggering remote control thereof. It should be clear that this secure communication means also enables remote activation of fuel cutoff control 1100"; para [0068]- "As hereinbefore described, each of the plurality of control centers 50 uses 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes, Banks and Takahashi et al. with the teaching of the anti-theft system having priority locked state and when the anti-theft device is in its priority locked state, the electronic control unit overrides any signals received from the first remote control device or local inputs by operator thus negating use of the first remote control device and giving priority to a priority signal received from the second remote control device/control center as disclosed by Catalano as this would have provided the advantage for complete remote control of the hijacked vehicle from a second remote controller in order to recover the vehicle more effectively (para [0065], [0068]).

Regarding claim 21, Albanes in view of Banks, Takahashi et al. and Catalano discloses a method of controlling the system for preventing vehicle theft as claimed in claim 20, Banks discloses the method including: sensing, using a speed sensor, motion of the vehicle (col. 9, ln 25- 44-" Referring now to FIG. 5, algorithm 90 begins at step 92 and at step 94, control computer 12 continually loops back to step 94 until a "lock" command is provided by code and
actuating the actuator in order to move the locking member into its locked position in response to receipt of a lock signal from either of the first or second remote control devices by the electronic control unit, provided that the vehicle is not in motion or is moving at rate which is below a predetermined threshold value (col. 9, ln 45- 56- "At step 100, control computer 12 has verified that the vehicle is stationary and proceeds to set a "secure" flag, which corresponds to altering the engine startup enable and accelerator enable values in the fueling control algorithm to thereby disable the engine from starting, if the engine is not running, or to maintain an engine idling speed regardless of the accelerator signal, as described hereinabove. Thereafter at step 102, control computer 12 sends a "lock" confirmation to the code interface module 32, indicating that control computer 12 is now in the secure mode of engine fueling control. Thereafter at step 104, algorithm 90 returns to its calling routine").

22, Albanes in view of Banks, Takahashi et al. and Catalano disclose a method of controlling a system for preventing vehicle theft as claimed in claim 21, Catalano discloses further which includes: prioritizing, using the electronic control unit, the priority signal received from the second remote control device by ignoring signals received from the first remote control device when the anti-theft device is in its priority locked state (para [0065]- " Referring now to FIGS. 9 and 10, it will be understood that exchanges between vehicle communications apparatus 60 and control center communications apparatus 230 directs ongoing communications between plurality of control centers 50 and surface vehicle local control override, i.e., cutoff means, 70, which alternatively permits or prevents drivers from operating such surface vehicles using conventional local controls 140. Similarly, this exchange of secure communications directs communications between plurality of control centers 50 and plurality of surface vehicle controls 140, thereby triggering remote control thereof. It should be clear that this secure communication means also enables remote activation of fuel cutoff control 1100; para [0068]- As hereinbefore described, each of the plurality of control centers 50 uses secure communication apparatus 230 that interacts with similar secure communication apparatus 60 located in situ at plurality of surface vehicles 10. Secure communication means 60 relays the signals generated from this external apparatus to trained operators via control override switch 170, thereby permitting disabling a local surface vehicle's controls cutoff switch 70").

Claims 6-10 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Albanes (US# 5,714,807) in view of Banks et al. (US# 5,828,297) in view of Takahashi et al. (US# 7,161,467) and in view of Catalano (Pub. No. US .

Regarding claim 6, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 5, however, Albanes in view of Banks, Takahashi et al. and Catalano does not disclose wherein the electronic control unit, actuator and locking member are housed within a tamper-proof casing, downstream of the power plant.
In the same field of endeavor of vehicle anti-theft and anti-jacking system, Reeb et al. discloses a vehicle locking device comprising electronic control unit, actuator and locking member are housed within a tamper-proof casing (tamper proof housing 23; para [0018]- "FIG. 1 is a side view of the anti-theft device 20 which provides a locking device to reversibly disengage the accelerator from the throttle of an automobile. A preferred embodiment of this invention replaces the factory bushing commonly found affixed to the floor of the passenger compartment. This factory bushing commonly provides a pivot point for Z-shaped metal bar which transfers motion of the accelerator pedal, through a well-known attachment point, to the throttle inside the engine. In a preferred embodiment of this invention, the Z-shaped metal bar is replaced by an accelerator shaft 22 coupled at one end to the accelerator pedal 21 and at the other end to a main shaft 45. The central axis 33 of main shaft 45 forms the pivot axis of the accelerator-throttle coupling. The main shaft 45 is coupled at one end to the accelerator shaft 22 and at the other end to a throttle shaft 28. Together, accelerator shaft 22, main shaft 45 and throttle shaft 28 form a replacement Z-shaped complex which transfers motion from accelerator pedal 21 to the throttle to cause the car's engine to rev. The complex passes through a steel tamper-resistant box 23 through bushings 40. The whole complex is attached to the internal 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes in view of Banks, Takahashi et al. and Catalano with the teaching of the tamper-proof casing for housing the ECU, the actuator, and the locking member as disclosed by Reeb et al. as this would have provided the advantage for preventing the thief to tamper with or disable the anti-theft device to get away with the vehicle (para [0018]]-[0019]).

Regarding claim 7, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 5, however, Albanes in view of Banks, Takahashi et al. and 
	In the same field of endeavor of vehicle anti-theft and anti-jacking system, Reeb et al. discloses a vehicle locking device comprising electronic control unit, actuator and locking member and wireless communication module are housed within a tamper-proof casing (tamper proof housing 23; para [0018]- " FIG. 1 is a side view of the anti-theft device 20 which provides a locking device to reversibly disengage the accelerator from the throttle of an automobile. A preferred embodiment of this invention replaces the factory bushing commonly found affixed to the floor of the passenger compartment. This factory bushing commonly provides a pivot point for Z-shaped metal bar which transfers motion of the accelerator pedal, through a well-known attachment point, to the throttle inside the engine. In a preferred embodiment of this invention, the Z-shaped metal bar is replaced by an accelerator shaft 22 coupled at one end to the accelerator pedal 21 and at the other end to a main shaft 45.  The central axis 33 of main shaft 45 forms the pivot axis of the accelerator-throttle coupling. The main shaft 45 is coupled at one end to the accelerator shaft 22 and at the other end to a throttle shaft 28. Together, accelerator shaft 22, main shaft 45 and throttle shaft 28 form a replacement Z-shaped complex which transfers motion from accelerator pedal 21 to the throttle to cause the car's engine to rev. The complex passes through a steel tamper-resistant box 23 through bushings 40. The whole complex is attached to the internal surface of the fire wall by security fasteners such as headless screws, tap-through screws, rivets or other similar fastening devices. Because the present invention replaces the factory bushing, it provides the connection between the 
para [0019]- "FIG. 1 illustrates an accelerator pedal 21 attached to an accelerator shaft 22 at pedal end 27 of accelerator shaft 22.  In a preferred embodiment, accelerator pedal 21 is a well-known accelerator pedal 21 with a rubberized non-skid coating on its foot-surface 26. Preferably, 11 accelerator shaft 22 is made of spring steel through its entire length which allows the accelerator shaft 22 to bend in response to pressure exerted against the foot surface 26 of the accelerator pedal 21, even if the housing end 29 of accelerator shaft 22 is locked in place. Accelerator shaft preferably 22 passes through housing 23 through an opening or bushing notch 48 (see FIG. 2). Contained in bushing notch 48 is bushing 40. Bushing 40 is preferably a well-known brass bushing. Alternatively and equally preferably, bushing 40 is a roller bearing. Housing 23 is preferably a hard metal housing which is preferable to prevent tampering with the housing and to make the housing difficult to disturb with large cutters. Housing 23 is preferably constructed of steel, hardened steel and/or solid aluminum. Housing 23 is preferably affixed to fire wall 24 by long mounting screws 25 mounted from the engine side of the fire wall. Also illustrated in FIG. 1 is the solenoid 30 with its solenoid pin 31"; para [0037]- " If an automobile and driver have been carjacked after the driver has disengaged the locking device, the device can preferably be re-activated with a remote control switch, a pager device or a dashboard switch while the automobile is being driven. This switch could preferably be activated by a passenger inside the automobile, by a police officer in pursuit of the automobile, or by a well-known monitoring system such as "On-Star." For example, the automobile's license plate number could be on file with local law enforcement along with a code for engaging the locking mechanism. Or a DTMF code (Dual Tone Multi Frequency) could be sent from a cellular 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes in view of Banks, Takahashi et al. and Catalano with the teaching of the tamper-proof casing for housing the ECU, the actuator, the locking member and the wireless communication module as disclosed by Reeb et al. as this would have provided the advantage for preventing the thief to tamper with or disable the anti-theft device to get away with the vehicle (para [0018]]-[0019]).

Regarding claim 8, Albanes in view of Banks, Takahashi et al., Catalano and Reeb et al. disclose the anti-theft device as claimed in claim 7, Catalano discloses which includes a GPS which is configured to determine a current geolocation of the anti-theft device and to communicate the geolocation to the electronic control unit or wireless communication module (GPS tracking location; para [0062]- " Anti-hijacking embodiments of the present 

Regarding claim 9, Albanes in view of Banks, Takahashi et al., Catalano and Reeb et al. disclose the anti-theft device as claimed in claim 8, Catalano discloses wherein the wireless communication module is configured to communicate the geolocation of the anti-theft device to the second remote control device, when the anti-theft device is in its priority locked state (para [0062]- " Anti-hijacking embodiments of the present invention may be envisioned in the context of implementations that affect a plurality of surface vehicles that operate under the influence of a plurality of control centers as contemplated hereunder. Similar to the hereinbefore described airplane embodiment depicted in FIGS. 1-3, 4, and 5-8, a typical alternative embodiment is depicted in FIGS. 4, and 9-14; it uses a global positioning system ("GPS”) or other real-time or near-real-time positioning means known in the art to monitor the progress and attitude of a plurality of surface vehicles. Incorporated into this monitoring and analysis are the surface vehicles' panoply of departure parameters, pre-approved course plan, arrival parameters, and any other relevant transportation and shipping parameters").

Regarding claim 10, Albanes in view of Banks, Takahashi et al., Catalano and Reeb et al. disclose the anti-theft device as claimed in claim 7, Reeb et al. disclose wherein the GPS is housed within the tamper-proof casing together with, the speed sensor and a backup power supply configured to power the anti-theft device (para [0018]- "FIG. 1 is a side view of the anti-theft device 20 which provides a locking device to reversibly disengage the accelerator from the throttle of an automobile. A preferred embodiment of this invention replaces the factory bushing commonly found affixed to the floor of the passenger compartment. This factory bushing commonly provides a pivot point for Z-shaped metal bar which transfers motion of the accelerator pedal, through a well-known attachment point, to the throttle inside the engine. In a preferred embodiment of this invention, the Z-shaped metal bar is replaced by an accelerator shaft 22 coupled at one end to the accelerator pedal 21 and at the other end to a main shaft 45. The central axis 33 of main shaft 45 forms the pivot axis of the accelerator-throttle coupling. The main shaft 45 is coupled at one end to the accelerator shaft 22 and at the other end to a throttle shaft 28. Together, accelerator shaft 22, main shaft 45 and throttle shaft 28 form a replacement Z-shaped complex which transfers motion from accelerator pedal 21 to the throttle to cause the car's engine to rev. The complex passes through a steel tamper-resistant box 23 through bushings 40. The whole complex is attached to the internal surface of the fire wall by security fasteners such as headless screws, tap-through screws, rivets or other similar fastening devices. Because the present invention replaces the factory bushing, it provides the connection between the accelerator pedal and the throttle. Cutting through the present invention would serve to sever the connection between the accelerator pedal and the throttle, rendering the automobile immobile").

18, Albanes in view of Banks, Takahashi et al., Catalano and Reeb et al. disclose the anti-theft device as claimed in claim 7, Reeb et al. disclose wherein the tamper-proof casing is a transmission casing (para [0018]- " Fig. 1 is a side view of the anti-theft device 20 which provides a locking device to reversibly disengage the accelerator from the throttle of an automobile. A preferred embodiment of this invention replaces the factory bushing commonly found affixed to the floor of the passenger compartment. This factory bushing commonly provides a pivot point for Z-shaped metal bar which transfers motion of the accelerator pedal, through a well-known attachment point, to the throttle inside the engine. In a preferred embodiment of this invention, the Z-shaped metal bar is replaced by an accelerator shaft 22 coupled at one end to the accelerator pedal 21 and at the other end to a main shaft 45. The central axis 33 of main shaft 45 forms the pivot axis of the accelerator-throttle coupling. The main shaft 45 is coupled at one end to the accelerator shaft 22 and at the other end to a throttle shaft 28. Together, accelerator shaft 22, main shaft 45 and throttle shaft 28 form a replacement Z-shaped complex which transfers motion from accelerator pedal 21 to the throttle to cause the car's engine to rev. The complex passes through a steel tamper-resistant box 23 through bushings 40. The whole complex is attached to the internal surface of the fire wall by security fasteners such as headless screws, tap-through screws, rivets or other similar fastening devices. Because the present invention replaces the factory bushing, it provides the connection between the accelerator pedal and the throttle. Cutting through the present invention would serve to sever the connection between the accelerator pedal and the throttle, rendering the automobile immobile”; para [0019]- " FIG. 1 illustrates an accelerator pedal 21 attached to an accelerator shaft 22 at pedal end 27 of accelerator shaft 22. In a preferred embodiment, accelerator pedal 21 is a well-known accelerator pedal 21 with a rubberized non-skid coating on its foot-surface 26. .

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Albanes (US# 5,714,807) in view of Banks et al. (US# 5,828,297) in view of Takahashi et al. (US# 7,161,467) and in view of Catalano (Pub. No. US 2004/0107028) as applied to claim 1, and further in view of Patel (Pub. No. US 20015/0148990).

Regarding claim 11, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 1, however, Albanes in view of Banks, Takahashi et al. and Catalano does not disclose wherein the wireless communication module includes a radio frequency receiver and a GSM modem configured to communicate with the second remote control device via a cellular network.
wherein the wireless communication module includes a radio frequency receiver and a GSM modem configured to communicate with the second remote control device via a cellular network (RF receiver and GSM modem; page 2 para [0017]-".  The mobile telephone of the present invention is a mobile telephone with an application installed on it that allows the user of the mobile telephone to interact with a remote keyless system, remote ignition system, or other remote system that is designed to communicate electronically with a remote controller using electromagnetic waves, typically in the radio frequency (RF) spectrum. The mobile telephone and the remote system must be able to send and receive RF signals over the same wavelength(s) or using the same or communications systems or protocols"; para [0018]- " Most mobile telephones are able to send and receive signals over one or more frequencies in the Industrial, Scientific and Medical (ISM) spectrum band. The ISM band is determined by the International Telecommunication Union, Radiocommunications Sector (ITU-R). ISM frequency bands include those used for wireless local area networks (IEEE 802.11) and Bluetooth devices. Mobile telephones also utilize various cellular telephone bands, such as Global System for Mobile Communication (GSM) bands, among others. Some mobile telephones are also able to communicate (usually one-way) with Global Positioning System (GPS) satellites").
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes in view of Banks, Takahashi et al. and Catalano with the teaching of using the mobile telephones are able to send and receive signal over one or more frequencies in ISM spectrum band as disclosed by Patel as this would have provided the advantage for remote control operation of the vehicle in need of assistance or even disable the stolen vehicle using the mobile telephones (para [0023]). 

Regarding claim 12, Albanes in view of Banks, Takahashi et al., Catalano and Patel disclose the anti-theft device as claimed in claim 11, Takahashi et al. disclose the first remote control device is separate and distinct from the second remote control device (the vehicle-mounted unit 1 includes a controller 2 which totally controls each part and changes the setting of a search method of a plurality of portable units 13, 14, and 15 described below, a sending/receiving part 3 which includes a sending/receiving antenna 3a and sends search signals and receives response signals, an authentication part 4 which authenticates the portable unit which has established communication, an ID-storage part 5 which updates and stores the latest authentication ID, and a memory 6 in which IDs of the portable units 13, 14, and 15 are registered; col. 6, ln 57-col. 7 ln 3; see Figure 1) in order to improve efficiency operation communication controller in the vehicle; and 
Patel discloses the remote control devices being configured to communicate with the wireless communication module using different communication standards (second remote device is mobile phone that uses GSM to communicate with vehicle which is different from handheld transmitter of Albanes; para [0018]- Most mobile telephones are able to send and receive signals over one or more frequencies in the Industrial, Scientific and Medical (ISM) spectrum band. The ISM band is determined by the International Telecommunication Union, Radiocommunications Sector (ITU-R). ISM frequency bands include those used for wireless local area networks (IEEE 802.11) and Bluetooth devices. Mobile telephones also utilize various cellular telephone bands, such as Global System for Mobile Communication (GSM) bands, among others. Some mobile telephones are also able to communicate (usually one-way) with Global Positioning System (GPS) satellites); and Albanes discloses wherein the first remote 

Regarding claim 13, Regarding claim 12, Albanes in view of Banks, Takahashi et al., Catalano and Patel disclose the anti-theft device as claimed in claim 12, Patel discloses in which the second remote control device is in the form of a mobile communication device configured to communicate with the GSM modem across the cellular network (para [0017]- "  The mobile telephone of the present invention is a mobile telephone with an application installed on it that allows the user of the mobile telephone to interact with a remote keyless system, remote ignition system, or other remote system that is designed to communicate electronically with a remote controller using electromagnetic waves, typically in the radio frequency (RF) spectrum. The mobile telephone and the remote system must be able to send and receive RF signals over the same wavelength(s) or using the same or communications systems or protocols; para [0018]- Mobile telephones also utilize various cellular telephone bands, such as Global System for Mobile Communication (GSM) bands, among others. Some mobile telephones are also able to communicate (usually one-way) with Global Positioning System (GPS) satellites.").

Claims 17 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Albanes (US# 5,714,807) in view of Banks et al. (US# 5,828,297) in view of Takahashi et al. (US# 7,161,467) and in view of Catalano (Pub. No. US .
 
Regarding claim 17, Albanes in view of Banks, Takahashi et al. and Catalano discloses the anti-theft device as claimed in claim 1, however, Albanes in view of Banks, Takahashi et al. and Catalano does not disclose wherein the locking member includes a locking pawl which is pivotally displaceable relative to a toothed rotor of the drivetrain of the vehicle, the pawl having a head which is profiled to mate with a periphery of the toothed rotor when in its locked position, in order to prevent rotation of the drivetrain.
In the same field of endeavor of vehicle system, Oppitz et al. disclose the locking member includes a locking pawl which is pivotally displaceable relative to a toothed rotor of the drivetrain of the vehicle, the pawl having a head which is profiled to mate with a periphery of the toothed rotor when in its locked position, in order to prevent rotation of the drivetrain (para [0027]- " FIG. 1 shows a cutaway section of a drive train 10 of a motor vehicle with an emergency brake 11. The drive gears (not shown) are operatively connected with a drive shaft, in this case, the transmission input shaft 12. The rotor 16 of an electric external-rotor motor (not 5 further shown) is fastened to the drive shaft 12 by means of a rotationally fixed flange 14 with a bolt 18. The use of the invention is not limited to a combination with a specific type of electric motor. As FIG. 2 shows, a number of webs 20 that run radially outward are formed on the flange 14. An engagement wheel in the form of a ratchet wheel 22 is installed on the side of the flange 14 that is axially opposite the rotor 16. It is installed concentrically with the flange 14 in essentially the same axial position. The ratchet wheel 22 has the same number of webs 24, but in this case the webs run radially inward. The flange webs 20 and ratchet wheel 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to modify the system of Albanes in view of Banks, Takahashi et al. and Catalano with the teaching of the locking member includes a locking pawl which is pivotally displaceable relative to a toothed rotor of the drivetrain of the vehicle, the pawl having a head which is profiled to mate with a periphery of the toothed rotor when in its locked position, in order to prevent rotation of the drivetrain as disclosed by Oppitz et al. as this would have provided the advantage for improving locking of the drivetrain of the vehicle in locked state (para [0027]-[0028]).

19, Albanes in view of Banks, Takahashi et al., Catalano and Oppitz et al. disclose the anti-theft device as claimed in claim 17, Oppitz et al. disclose further wherein, due to profiling of the head of the pawl and the toothed rotor, the pawl is unable to engage the rotor whilst it is rotating at a velocity beyond a predetermined engagement threshold velocity, the actuator being in the form of an electrically driven worm gear which is configured to displace a pin which, in turn, is configured to urge the pawl into engagement with the toothed rotor (para [0030] - " If, in a vehicle that is coming to a stop at a speed of about 4 km/h or less, the ratchet wheel 22 is locked by the catch 42 of the pawl 46 by means of an actuating device (not shown), the rotational motion of the drive train 10, with the transmission input shaft 12 and the rotor 16, will persist at first due to inertia. Relative rotation thus occurs between the ratchet wheel 22 and the flange 14, and the elastic elements 52 located in the chambers 48 are pressed and deformed against the webs 24 of the ratchet wheel 22 by the flange webs 20. During this process, the elastic molded elements 52 partially absorb the residual rotational energy of the drive train 10 by elastic spring action and partially dissipate the impact energy and oscillations by internal function. A contraction of the elements 52 that occurs in the direction of motion is accompanied by an expansion in other directions running transverse to the direction of motion. Adjacent to the molded elements 52 in the direction of the flange 14 and the ratchet wheel 22, various cavities are provided, into which the deforming material can expand. These cavities are realized, for example, by an axial gap 58, as shown in FIG. 1, and by axial channels 60, as shown in FIG. 2. Alternatively, the disk 36 may be replaced by an elastic element, and/or recesses may be provided in the molded elements 52.").

Allowable Subject Matter

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Regarding claim 16, Albanes in view of Banks, Takahashi et al., and Catalano discloses the anti-theft device as claimed in claim 1, Albanes discloses wherein, once a lock signal has been received from one of the remote control devices and the electronic control unit detects that the vehicle is moving at a speed greater than the predetermined threshold value, the anti-theft device is primed to lock, such that, as soon as the vehicle's speed is reduced to below the predetermined threshold value, the electronic control unit automatically actuates the actuator in order to move the locking member into its locked position.
Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests wherein, once a lock signal has been received from one of the remote control devices and the electronic control unit detects that the vehicle is moving at a speed greater than the predetermined threshold value, the anti-theft device is primed to lock, such that, as soon as the vehicle's speed is reduced to below the predetermined threshold value, the electronic control unit automatically actuates the actuator in order to move the locking member into its locked position.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684